Case 1:20-cv-00189-MSM-PAS Document 50 Filed 10/08/20 Page 1 of 2 PageID #: 328

                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

   New England Boatworks, Inc., et al.
   Plaintiff,
   v.                                               Case No.: 1:20−cv−00189−MSM−PAS

   AURORA, et al.
   Defendant.

                 NOTICE OF RULE 16(b) SCHEDULING CONFERENCE

           A Rule 16(b) pretrial scheduling conference regarding the above case will be held
   before District Judge Mary S. McElroy in Remote Hearing on October 22, 2020 at 10:00
   AM.
           In order to facilitate an informed discussion of the merits of the case and the
   prospect for settlement, lead counsel are required to confer prior to that time for the
   following purposes (pursuant to counsel's obligations under Fed. R. Civ. P. 26(f):
           1.   Exchanging relevant information and documents;

           2.   Identifying the facts that are in dispute;

           3.   Identifying the legal issues;

           4.   Identifying as precisely as possible the nature of the discovery contemplated
                by each party;

           5.   Exploring the possibility of settlement before substantial expenditures of time
                and money are made;

           6.   Possible referral to Alternative Dispute Resolution (ADR) in the form of a
                mandatory Settlement Conference before a Magistrate Judge or a conference
                with the ADR Administrator.

           In addition, at least seven (7) days prior to the conference, counsel for each party
   asserting a claim (including a counterclaim and/or cross−claim) shall file a written
   statement no longer than three (3) pages in length which summarizes the facts of the case
   and identifies any legal issues which may arise.
           Trial counsel, including counsel admitted pro hac vice, must attend the
   conference, unless previously excused by the presiding judge, and should be prepared to
   discuss each of the aforementioned subjects.
Case 1:20-cv-00189-MSM-PAS Document 50 Filed 10/08/20 Page 2 of 2 PageID #: 329




           Counsel are instructed to notify the case manager for the undersigned judge if
   counsel for any party has been omitted from the list of counsel receiving this notice.

   October 8, 2020                              By the Court:
                                                /s/ Mary S. McElroy
                                                United States District Judge



   U.S. District Court
   for the District of Rhode Island
   One Exchange Terrace
   Providence, RI 02903
   Case Manager: Nissheneyra Urizandi 401−752−7214
